Citation Nr: 1638905	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service connected disability of degenerative joint disease of the lumbar spine (back disability).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A video teleconference hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of the hearing is of record.

This case was previously before the Board in March 2015, when it was remanded for additional development. 

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks; but he has had functional impairment.





CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a back disability have been met based on additional compensation for functional impairment.  38 U.S.C. A . §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45,4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

The Veteran contends that his back disability warrants a higher rating than that one he is currently assigned.  The Veteran's back disability is currently evaluated as 20 percent disabling.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2015).  The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  His back disability has been rated under Diagnostic Code 5242. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2) (2015).
Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).  In this case, the Board notes that the Veteran has not been diagnosed with IVDS and, as such, this Diagnostic Code will not be considered.

The Veteran underwent a VA examination in May 2011.  The examiner diagnosed him with chronic low back pain and moderate degenerative joint disease.  The Veteran's flexion was 40 degrees, extension 10 degrees, lateral flexion 12 degrees, and rotation 10 degrees.  The Veteran had pain and tenderness at palpation.  The Veteran had pain radiating to left hip and posterior left thigh, decreased motion, stiffness, weakness, spasms, moderate constant spine pain, and pain on prolonged standing, walking, and twisting.  The Veteran denied any incapacitating episodes, denied using any assistive devices, and stated that he was unable to walk more than a few yards.  

The examiner noted that the Veteran was assigned different duties at work due to his back issues, and that the effects on his occupational activities consisted of poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The effects on the Veteran's daily living activities consisted of having to avoid all recreation and sports activities, being unable to do yard work, and being able to drive only short distances.   

An undated DBQ, filled out after March 14, 2014 (as it discussed testing results performed on March 14, 2014), related that the Veteran was unable to sit or stand for prolonged periods of time due to his low back disability.  The examiner related that the Veteran had pain on movement, radiculopathy, no reduction in muscle strength, constant pain, and no ankylosis.  The Veteran told the examiner that he was only able to rest and take his pain medicine.  

The Veteran underwent another VA examination in February 2016.  The examiner confirmed diagnosis of grade 1 spondylolisthesis L5 over S1 and multilevel degenerative disc and joint disease of the lumbosacral spine.  The Veteran related to the examiner that he had daily pain in the left lower region, no pain radiation, and no flare-ups.  The Veteran told the examiner that he worked as a manual laborer after separation from service, and that he spent the last 36 years working at PCS as a chief operator, and has been on medical leave since 2014.

Upon physical examination, the examiner noted that the Veteran had forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  The examiner opined that the Veteran's obesity contributed to his decreased range of motion, limiting it by about 5-10 degrees.  There was no additional loss of function or range of motion after three repetitions.  There was no evidence of pain or tenderness on palpation, and no additional range of motion loss due to pain, weakness, fatigability, or incoordination.  The examiner also related that the Veteran had peripheral neuropathy that was not due this back disability, but stemmed from another condition.  There was no ankylosis present and no finding of IVDS.  The Veteran acknowledged that he occasionally used a wheelchair and cane.  The examiner opined that the Veteran's back disability alone should not preclude light duty or sedentary employment, that strenuous physical employment was limited given the Veteran's back condition, and that the Veteran had limited range of motion at the thormocolumbar spine.  

VA and private medical records are consistent with the findings of the VA examinations. 

The Veteran testified at the January 2015 hearing that his daily pain level associated with his back is at a level nine, forcing him to miss about thirty days of work a year.
Further, he testified that he has flare-ups five days a week in which his pain increases to a level ten.  The Veteran also testified that he uses a walker and a cane because his back is unstable and that he has had incapacitating episodes requiring him to take very strong medication. The Veteran also claims that he is unable to work due to this disability.  Specifically, the Veteran testified that he cannot function, stand, or walk far, causing him to be unable to maintain employment. Further, he indicated that the medication he needs to take for his back would cause him to fall asleep on the job and if he does not take the medication, he hurts all day or night.  
	
The Veteran's wife also testified at the hearing that the Veteran has days where he cannot get from the car to the door to run errands or that his back will give out while cooking.  She stated he will get weak and occasionally slump over.  She further testified that he can no longer go to work because of the strength of his medications cause him to be unable to function.

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's back symptomatology, a rating in excess of 20 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  Nor is there any evidence of incapacitating episodes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

However, the Board finds that additional compensation due to functional loss is warranted, and that the Veteran's back condition should be increased to an overall rating of 30 percent disabling to compensate for his functional impairment as well as his painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2015); DeLuca v. Brown, 8 Vet. App. 202   (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) on an individual basis.  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, the threshold factor being a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5257, 5259, and 5260, specifically provide for disability ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's back disability has been manifested by painful motion, particularly on use.  These symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

Additionally, the Board has considered the Veteran's functional limitations indicated during VA examinations and in lay statements, to include limitations to walking and standing, and performing his occupational tasks.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the back pain and associated limitations on occupation and daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to  38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating of 30 percent for degenerative joint disease of the lumbar spine (back disability), to include compensation for functional loss, is granted.


REMAND

The Board regrets the additional delay, but finds it necessary for the proper adjudication of the claim before it. 

An undated DBQ, filled out after March 14, 2014 (as it discussed testing results performed on March 14, 2014), related that the Veteran was unable to sit or stand for prolonged periods of time due to his low back disability.  

An April 2015 VA knee examiner opined that the Veteran's diagnosed conditions (including his back disability) do not preclude his ability to perform any type of occupational tasks (such as standing, walking, lifting, sitting.)

The Veteran underwent a VA examination in February 2016.  The examiner opined that the Veteran's back disability alone should not preclude light duty or sedentary employment, that strenuous physical employment was limited given the Veteran's back condition, and that the Veteran had limited range of motion at the spine.  

The Veteran testified at the January 2015 hearing that his daily pain level associated with his back is at a level nine, forcing him to miss about thirty days of work a year.
Further, he testified that he has flare-ups five days a week in which his pain increases to a level ten.  The Veteran also testified that he uses a walker and a cane because his back is unstable and that he has had incapacitating episodes requiring him to take very strong medication. The Veteran also claims that he is unable to work due to this disability.  Specifically, the Veteran testified that he cannot function, stand, or walk far, causing him to be unable to maintain employment. Further, he indicated that the medication he needs to take for his back would cause him to fall asleep on the job and if he does not take the medication, he hurts all day or night.  
	
The Veteran's wife also testified at the hearing that the Veteran has days where he cannot get from the car to the door to run errands or that his back will give out while cooking.  She stated he will get weak and occasionally slump over.  She further testified that he can no longer go to work because of the strength of his medications cause him to be unable to function.

The Board notes the seeming contradiction in the examiners' opinions.  One of the examiners opined that the Veteran can perform sedentary activities and another one that the Veteran should not sit (or stand) for prolonged periods of time.  "Sedentary" is defined as "requiring or marked by much sitting (sedentary desk job)."  Webster's II New College Dictionary 1022 (3rd ed. 2005).  In essence, the examiners wrote that the Veteran can perform jobs that involve sitting, as long as he does not sit, or at least not for prolonged periods. 

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16 (b) (2014). 

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran has one compensably rated service-connected disability - his degenerative joint disease, which is service-connected at 30 percent.  He is also service-connected for a left knee disability, rated as noncompensable; bilateral bunions, rated noncompensable; and a skin disability, rated noncompensable.  He therefore does not meet the schedular requirements for TDIU.  However, as discussed above, the Veteran's back disability was found to preclude any type of physical employment and severely curtail, if not prevent, sedentary work.  The Board also notes the Veteran's limited education and work history, which includes only physical work. This case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and "all other factors having a bearing on the issue."

2. When that consideration is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16 (b).  Undertake all development deemed necessary in order to properly consider this issue.

3. If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


